 



Exhibit 10.3

AMENDED AND RESTATED REGISTRATION RIGHTS AGREEMENT

     This Amended and Restated Registration Rights Agreement (this “Agreement”)
dated as of February 1, 2005, is by and among Triad Pharmaceuticals, Inc., a
Delaware corporation (the “Corporation”), the holders of capital stock of the
Corporation that are parties to the Original Registration Rights Agreement (as
defined below) (the “Existing Stockholders”), the “Purchasers” specified in the
Series F Purchase Agreement (as defined below) (the “Purchasers” and,
collectively, with the Existing Stockholders, the “Investors”), Tufts
University, a Massachusetts not-for-profit corporation (“Tufts”), William
Bachovchin (“Bachovchin”) and Christopher Kiritsy (“Kiritsy”).

     WHEREAS, the Corporation, the Existing Stockholders, Tufts and Bachovchin
are parties to a Registration Rights Agreement dated as of September 8, 1999, as
amended (the “Original Registration Rights Agreement”);

     WHEREAS, Kiritsy has been granted, and may in the future be granted, one or
more options to purchase shares of common stock, par value $.001 per share
(“Common Stock”), of the Corporation;

     WHEREAS, concurrently herewith, the Corporation and the Purchasers are
entering into a Series F Preferred Stock Purchase Agreement of even date
herewith (the “Series F Purchase Agreement”), pursuant to which the Corporation
has agreed to issue and sell to the Purchasers, and the Purchasers have agreed
to purchase from the Corporation, shares of Series F Preferred Stock, $.10 par
value per share, of the Corporation, on the terms and subject to the conditions
therein (such financing, the “Series F Financing”);

     WHEREAS, in connection with the Series F Financing, (i) the Corporation,
(ii) Tufts, (iii) Bachovchin, and (iv) the Existing Stockholders executing this
Agreement, who collectively hold a majority in voting power of the outstanding
of shares of Registrable Securities (as defined by the Original Registration
Rights Agreement), acting in accordance with Section 20.2 of the Original
Registration Rights Agreement, hereby desire to amend and restate the Original
Registration Rights Agreement in its entirety as set forth herein;

     NOW, THEREFORE, in consideration of the mutual covenants contained herein,
and for other valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto hereby agree that the Original
Registration Rights Agreement shall be, and hereby is, amended and restated in
its entirety as follows:

     1. Definitions. As used in this Agreement, the following terms shall have
the following meanings:

          1.1 The term “Exchange Act” means the Securities Exchange Act of 1934,
as amended;

-1-



--------------------------------------------------------------------------------



 



          1.2 The term “Holder” means any Investor, Tufts, Bachovchin, Kiritsy
and any other person or entity holding Registrable Securities to whom the
registration rights granted in this Agreement have been transferred pursuant to
Section 15 hereof;

          1.3 The term “Information” shall have the meaning set forth in
Section 4.8;

          1.4 The term “Inspectors” shall have the meaning set forth in
Section 4.8;

          1.5 The term “Investor Counsel” shall mean one counsel selected by a
majority in voting power of the selling Holders in each applicable registration;

          1.6 The term “Preferred Stock” means, collectively, the Series A
Convertible Preferred Stock, Series B Convertible Preferred Stock, Series C
Convertible Preferred Stock, Series D Convertible Preferred Stock, Series E
Convertible Preferred Stock and Series F Convertible Preferred Stock, $.10 par
value per share, of the Corporation held by the Investors or their transferees
in accordance with this Agreement;

          1.7 The term “Records” shall have the meaning set forth in
Section 4.8;

          1.8 The terms “register,” “registered,” and “registration” refer to a
registration effected by preparing and filing a registration statement in
compliance with the Securities Act and the declaration or ordering of
effectiveness of such registration statement;

          1.9 The term “Registrable Securities” means: (1) the Common Stock
issuable upon conversion of the Preferred Stock; (2) Common Stock purchased by
an Investor pursuant to Section 4 of the Stockholders Agreement (as defined
below), or Common Stock for or into which New Securities (as therein defined)
purchased by the Investor pursuant to such Section 4 may be exercised, exchanged
or converted; (3) Common Stock held by Tufts; (4) Common Stock held by
Bachovchin, including Common Stock issued to Bachovchin pursuant to the exercise
of stock options heretofore or hereafter granted to Bachovchin; (5) Common Stock
held by Kiritsy pursuant to the exercise of stock options heretofore or
hereafter granted to Kiritsy; and (6) any Common Stock of the Corporation issued
as a dividend or other distribution with respect to, or in exchange or in
replacement of, such Preferred Stock or Common Stock. Registrable Securities
shall cease to be Registrable Securities (i) when they have been sold pursuant
to an effective registration statement under the Securities Act or (ii) when
they have been sold pursuant to Rule 144, promulgated under the Securities Act;

          1.10 The term “SEC” means the Securities and Exchange Commission;

          1.11 The term “Securities Act” means the Securities Act of 1933, as
amended; and

          1.12 The term “Stockholders Agreement” refers to that certain
Stockholders Agreement dated as of the date hereof by and among the Corporation,
Bachovchin and certain other stockholders of the Corporation.

-2-



--------------------------------------------------------------------------------



 



     In addition, for purposes of all calculations and notices hereunder, and of
all provisions of this Agreement, where the context permits, a holder of the
Preferred Stock shall be deemed the Holder of such securities and such
securities shall be deemed outstanding Registrable Securities hereunder. The
foregoing notwithstanding, nothing in this Agreement shall require the
Corporation actually to register any shares of the Preferred Stock.

     2. Request for Registration. If at any time after the earlier of (i) one
hundred twenty (120) days after any registration statement covering a public
offering of securities of the Corporation under the Securities Act having become
effective and (ii) the fourth anniversary of the date of this Agreement, the
Corporation shall receive a written request (specifying that it is being made
pursuant to this Section 2) from the Holder or Holders of at least twenty-five
percent (25%) of the then outstanding Registrable Securities (and, solely for
purposes of calculating such percentages (and not for any other purpose) any
shares of Common Stock issued either to Bachovchin or to Kiritsy pursuant to the
exercise of stock options heretofore or hereafter granted either to Bachovchin
or to Kiritsy shall be excluded from the definition of Registrable Securities)
that the Corporation file a registration statement under the Securities Act, or
a similar document pursuant to any other statute then in effect corresponding to
the Securities Act, covering the registration of at least the lesser of (i) at
least twenty-five percent (25%) of the then outstanding Registrable Securities
or (ii) the number of Registrable Securities having an aggregate expected
offering price to the public of at least $5,000,000, then the Corporation shall
promptly notify all other Holders of such request and shall use its best efforts
to cause all Registrable Securities that Holders have requested be registered to
be registered under the Securities Act; provided, that if the request hereunder
is for an initial public offering, the reasonably anticipated aggregate price to
the public of such initial public offering, including all securities to be sold
by the Corporation and all shares of Registrable Stock as to which registration
shall have been requested, shall be greater than $10,000,000, and the managing
underwriter (or co-managing underwriter) of such offering shall be an
underwriter with a national reputation for serving as managing underwriter for
initial public offerings selected by the Corporation and reasonably acceptable
to a majority of the Holders of the Registrable Securities being sold in such
offering.

     Notwithstanding the foregoing: (a) the Corporation shall not be obligated
to effect a registration pursuant to this Section 2 during the period starting
with the date sixty (60) days prior to the Corporation’s estimated date of
filing of, and ending on a date one hundred twenty (120) days following the
effective date of, a registration statement pertaining to an underwritten public
offering of securities for the account of the Corporation, provided that the
Corporation is actively employing in good faith its best efforts to cause such
registration statement to become effective and that the Corporation’s estimate
of the date of filing such registration statement is made in good faith; (b) the
Corporation shall not be obligated to effect a registration pursuant to this
Section 2 one hundred twenty (120) days after the effective date of a prior
registration effected pursuant to this Section 2; (c) if the Corporation shall
furnish to the Holders a certificate signed by the President of the Corporation
stating that in the good faith judgment of the Board of Directors it would be
seriously detrimental to the Corporation or its stockholders for a registration
statement to be filed in the near future, then the Corporation’s obligation to
use its best efforts to file a registration statement shall be deferred for a
period not to exceed three (3)

-3-



--------------------------------------------------------------------------------



 



months and (d) unless the Holders agree to bear the costs of any special audit,
the Corporation may postpone a registration pursuant to this Section 2 for such
period of time as may be necessary to permit the use of regular audited year end
figures with supplemental short period figures, provided that such postponement
shall not exceed three (3) months, after which time the Corporation shall bear
the cost of any such special audit as may still be required.

     The Corporation shall not be obligated to effect more than three
(3) registrations pursuant to this Section 2. Any request for registration under
this Section 2 must be for a firm commitment underwritten public offering to be
managed by an underwriter or underwriters of recognized national standing
selected by the Corporation and reasonably acceptable to a majority of the
Holders of the Registrable Securities being sold in such offering.

     At any time before a registration statement filed pursuant to this
Section 2 becomes effective, the Holders of a majority of Registrable Securities
included in such registration statement may request that the Corporation
withdraw or not file such registration statement. In that event, unless such
request of withdrawal was caused by, or made in response to, a material adverse
effect or a similar event related to the business, properties, condition,
operations or prospects of the Corporation not known (without imputing the
knowledge of any other person to such Holders) by the Holders initiating such
request at the time their request was made, or other material facts not known to
such Holders at the time their request was made, the Holders shall be deemed to
have used one of their registration rights under this Section 2; provided, that
the Holders shall not be deemed to have used one of their registration rights
under this Section 2 if the Holders of the Registrable Securities included in
such registration statement agree to reimburse the Corporation for its
reasonable out-of-pocket expenses in connection with such withdrawn registration
statement.

     3. Corporation Registration. Subject to Section 8 of this Agreement, if at
any time, or from time to time, the Corporation determines to register any of
its Common Stock under the Securities Act in connection with the public offering
of such securities for its own account or for the accounts of other
stockholders, solely for cash on a form that would also permit the registration
of the Registrable Securities (other than on Form S-4, S-8 or any successor
forms thereto) the Corporation shall, each such time, promptly give each Holder
written notice of such determination. Upon the written request of any Holder
given within thirty (30) days after mailing of any such notice by the
Corporation, the Corporation shall use, subject to the limitations set forth in
Section 8.1, its best efforts to cause to be registered under the Securities Act
all of the Registrable Securities that each such Holder has requested be
registered. Notwithstanding the foregoing, no such notice need be given of any
determination by the Corporation to register any of its Common Stock on Form S-3
(or any successor form thereto) under the Securities Act in connection with any
re-offering or re-sale of such securities by a stockholder who or which received
such securities in connection with any merger, acquisition, consolidation or
similar transaction involving the Corporation and the Corporation shall not be
under any obligation hereunder to include in any such registration the
Registrable Securities of any Holder.

-4-



--------------------------------------------------------------------------------



 



     4. Obligations of the Corporation. Whenever required under Section 2, 3 or
11 to use its best efforts to effect the registration of any Registrable
Securities, the Corporation shall, as expeditiously as reasonably possible:

          4.1 Use its best efforts to prepare and file with the SEC a
registration statement on any form for which the Corporation then qualifies or
which counsel for the Corporation shall deem appropriate and which form shall be
available for the sale of the Registrable Securities to be registered thereunder
in accordance with the intended method of distribution thereof, and use its best
efforts to cause such filed registration statement to become and remain
effective until all of such Registrable Securities have been disposed of,
provided, however, that in connection with any proposed registration intended to
permit an offering of securities from time to time (also known as a “shelf
registration”), except for such a registration pursuant to Section 11, the
Corporation shall in no event be obligated to cause any such registration to
remain effective for more than one hundred eighty (180) days;

          4.2 Furnish, at least five business days before filing a registration
statement that registers such Registrable Securities, to each selling Holder, to
each underwriter, if any, of the Registrable Securities covered by such
registration statement and to the Investor Counsel copies of such registration
statement as proposed to be filed, and thereafter furnish to such selling
Holder, underwriter, if any, and Investor Counsel such number of copies of such
registration statement, each amendment and supplement thereto (in each case
including all exhibits thereto and documents incorporated by reference therein),
the prospectus included in such registration statement (including each
preliminary prospectus), any amendment or supplement thereto and such other
documents as such selling Holder, underwriter or Investor Counsel may reasonably
request in order to facilitate the disposition of the Registrable Securities
owned by such selling Holder (it being understood that such five-business-day
period need not apply to successive drafts of the same document proposed to be
filed so long as such successive drafts are supplied to the Investors’ Counsel
in advance of the proposed filing by a period of time that is customary and
reasonable under the circumstances);

          4.3 Prepare and file with the SEC such amendments and supplements to
such registration statement and the prospectus used in connection therewith as
may be necessary to keep such registration statement effective until all of such
Registrable Securities have been disposed of (subject to the limitation for
shelf registrations in Section 4.1) and to comply with the provisions of the
Securities Act with respect to the sale or other disposition of such Registrable
Securities;

          4.4 Notify in writing the Investor Counsel (i) of the receipt by the
Corporation of any comments by the SEC with respect to such registration
statement or prospectus or any amendment or supplement thereto or any request by
the SEC for the amending or supplementing thereof or for additional information
with respect thereto, (ii) of the receipt by the Corporation of any notification
with respect to the issuance by the SEC of any stop order suspending the
effectiveness of such registration statement or prospectus or any amendment or
supplement thereto or the initiation or threatening of any proceeding for that
purpose and (iii) of the receipt

-5-



--------------------------------------------------------------------------------



 



by the Corporation of any notification with respect to the suspension of the
qualification of such Registrable Securities for sale in any jurisdiction or the
initiation or threatening of any proceeding for such purposes;

          4.5 Use its best efforts to register or qualify the Registrable
Securities covered by such registration statement under such other securities or
blue sky laws of such domestic and foreign jurisdictions as the selling Holders
reasonably request and do any and all other acts and things which may be
reasonably necessary or advisable to enable the selling Holders to consummate
the disposition in such jurisdictions of the Registrable Securities owned by the
selling Holders; provided, however, that the Corporation will not be required to
qualify generally to do business, subject itself to general taxation or consent
to general service of process in any jurisdiction where it would not otherwise
be required to do so but for this Section 4.5;

          4.6 Furnish to the selling Holders and the underwriters, if any, such
number of copies of a summary prospectus, if any, or other prospectus, including
a preliminary prospectus, in conformity with the requirements of the Securities
Act, and such other documents as such selling Holders may reasonably request in
order to facilitate the public sale or other disposition of such Registrable
Securities;

          4.7 Notify the selling Holders, the underwriters, if any, and the
Investor Counsel on a timely basis at any time when, to the Corporation’s
knowledge, a prospectus relating to such Registrable Securities, including any
documents incorporated by reference therein, includes an untrue statement of a
material fact or omits to state a material fact required to be stated therein or
necessary to make the statements therein not misleading in light of the
circumstances then existing and, at the request of the selling Holders prepare
and furnish to such selling Holders a reasonable number of copies of a
supplement to or an amendment of such prospectus as may be necessary so that, as
thereafter delivered to the offerees of such shares, such prospectus shall not
include an untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the statements therein not
misleading in light of the circumstances then existing;

          4.8 Make available upon reasonable notice and during normal business
hours, for inspection by any Holders selling any Registrable Securities
hereunder, any underwriter participating in any disposition pursuant to such
registration statement and any attorney, accountant or other agent retained by
such Holder or underwriter (collectively, the “Inspectors”), all pertinent
financial and other records, pertinent documents and properties of the
Corporation (collectively, the “Records”), as shall be reasonably necessary to
enable them to exercise their due diligence responsibility, and cause the
Corporation’s officers, directors and employees to supply all information
(together with the Records, the “Information”) reasonably requested by any such
Inspector in connection with such registration statement. Any of the Information
which the Corporation determines in good faith to be confidential, and of which
determination the Inspectors are so notified, shall not be disclosed by the
Inspectors unless (i) the disclosure of such Information is necessary to avoid
or correct a material misstatement or omission in the registration statement,
(ii) the release of such Information is ordered pursuant to a subpoena or

-6-



--------------------------------------------------------------------------------



 



other order from a court or governmental agency or authority of competent
jurisdiction, (iii) such Information has been made generally available to the
public through no breach of the nondisclosure obligations of the Inspectors or
their affiliates or (iv) such disclosure is required to be made under applicable
law. Each selling Holder of such Registrable Securities agrees that Information
obtained by it as a result of such inspections shall be deemed confidential and
shall not be used by it as the basis for any market transactions in the
securities of the Corporation or its affiliates unless and until such is made
generally available to the public. Each selling Holder of such Registrable
Securities further agrees that it will, upon learning that disclosure of such
Information is sought in a court of competent jurisdiction, give notice to the
Corporation and allow the Corporation, at its expense, to undertake appropriate
action to prevent disclosure of the Information deemed confidential;

          4.9 Use its best efforts to obtain from its independent certified
public accountants “cold comfort” letters, addressed to each Holder and to each
underwriter, in customary form and at customary times and covering matters of
the type customarily covered by cold comfort letters;

          4.10 Use its best efforts to obtain from its counsel an opinion or
opinions, addressed to each Holder and to each underwriter, in customary form
and covering matters of the type customarily covered by opinions in registered
public offerings;

          4.11 Provide a transfer agent and registrar (which may be the same
entity and which may be the Corporation) for such Registrable Securities;

          4.12 Promptly following the effective date of any registration
statement, issue to any underwriter to which the selling Holders may sell
Registrable Securities in such offering, certificates evidencing such
Registrable Securities;

          4.13 List such Registrable Securities on any national securities
exchange on which any shares of the Corporation’s common stock are listed or, if
the Corporation’s common stock is not listed on a national securities exchange,
use its best efforts to qualify such Registrable Securities for inclusion on
NASDAQ;

          4.14 Otherwise use its best efforts to comply with all applicable
rules and regulations of the SEC and make available to its security-holders, as
soon as reasonably practicable, earnings statements covering a period of
12 months beginning within three months after the effective date of the subject
registration statement, which earnings statement shall satisfy the provisions of
Section 11(a) of the Securities Act; and

          4.15 Otherwise use its best efforts to take all other steps necessary
to effect the registration of such Registrable Securities contemplated hereby.

          Each Holder, upon receipt of any notice from the Corporation of any
event of the kind described in Section 4.7 hereof, shall forthwith discontinue
disposition of the Registrable Securities pursuant to the registration statement
covering such Registrable Securities until such

-7-



--------------------------------------------------------------------------------



 



holder’s receipt of the copies of the supplemented or amended prospectus
contemplated by Section 4.7 hereof, and, if so directed by the Corporation, such
holder shall deliver to the Corporation all copies, other than permanent file
copies then in such holder’s possession, of the prospectus covering such
Registrable Securities at the time of receipt of such notice.

     5. Furnish Information. It shall be a condition precedent to the
obligations of the Corporation to take any action pursuant to this Agreement
that the Holders shall furnish to the Corporation such information regarding
them, the Registrable Securities held by them, and the intended method of
disposition of such securities as the Corporation shall reasonably request and
as shall be required in connection with the action to be taken by the
Corporation.

     6. [Intentionally Omitted]

     7. Registration Expenses. All expenses incurred by the Corporation in
connection with the registration and disposition of Registrable Securities under
Section 2, 3 and 11 of this Agreement, including, without limitation, all
registration and filing fees (including all expenses incident to filing with the
NASD), fees and expenses of complying with securities and blue sky laws, fees
and expenses incurred in connection with the listing of the Registrable
Securities, printing expenses, fees and expenses of the Corporation’s counsel
and accountants (including the expenses of any comfort letters or costs
associated with the delivery by independent certified public accountants of a
comfort letter or comfort letters requested pursuant to Section 4.9 hereof),
fees and expenses of any special experts retained by the Corporation in
connection with such registration and fees and expenses of one Investors’
Counsel shall be paid by the Corporation; provided, however, that all
underwriting fees, discounts and selling commissions applicable to the
Registrable Securities shall be borne by the holders selling such Registrable
Securities, in proportion to the number of Registrable Securities sold by each
such Holder.

     8. Underwriting Requirements.

          8.1 In connection with any offering involving an underwriting of
shares being issued by the Corporation, the Corporation shall not be required to
include any Registrable Securities in such underwriting unless the Holders of
such Registrable Securities accept the terms of the underwriting as agreed upon
between the Corporation and the underwriters selected by it, and then only in
such quantity as will not, in the reasonable opinion of the underwriters,
jeopardize the success of the offering by the Corporation. If the total amount
of securities that all Holders request to be included in an underwritten
offering exceeds the amount of securities that the underwriters reasonably
believe compatible with the success of the offering, no other securities of any
stockholder who is not a Holder shall be included in such offering unless all
securities which the Holders have requested to be included are included, and the
Corporation shall only be required to include in the offering so many of the
securities of the selling Holders as the underwriters reasonably believe will
not jeopardize the success of the offering (the securities so included to be
apportioned pro rata among the selling Holders according to the total amount of
securities owned by said selling Holders, or in such other proportions as shall
mutually be agreed to by such selling Holders). In the case of the third request
to register

-8-



--------------------------------------------------------------------------------



 



Registrable Securities pursuant to Section 2 hereof, to the extent that 20% or
more of the Registrable Securities requested to be registered are excluded from
an offering in accordance with this Section 8.1, the Holders of Registrable
Securities as a group shall have the right to one additional registration
pursuant to Section 2 hereof with respect to such Registrable Securities.

          8.2 With respect to any underwriting of shares, the Corporation shall
have the right to designate the managing underwriter or underwriters; provided,
that with respect to an underwriting of shares to be registered pursuant to a
request Holders made in accordance with Section 2, the designation of the
managing underwriter or underwriters shall be subject to the consent of the
Holders of a majority of the Registrable Securities participating in such
underwriting, which consent shall not be unreasonably withheld or delayed.

     9. Delay of Registration. No Holder shall have any right to take any action
to restrain, enjoin, or otherwise delay any registration as the result of any
controversy that might arise with respect to the interpretation or
implementation of this Agreement.

     10. Indemnification. In the event any Registrable Securities are included
in a registration statement under this Agreement:

          10.1 To the extent permitted by law, the Corporation will indemnify
and hold harmless each Holder requesting or joining in a registration, any
underwriter (as defined in the Securities Act) for it, and each person, if any,
who controls such Holder or underwriter within the meaning of the Securities
Act, against any losses, claims, damages or liabilities, joint or several, to
which they may become subject under the Securities Act or otherwise, insofar as
such losses, claims, damages or liabilities (or actions in respect thereof)
arise out of or are based on any untrue or alleged untrue statement of any
material fact contained in such registration statement, including, without
limitation, any preliminary prospectus or final prospectus contained therein or
any amendments or supplements thereto, or arise out of or are based upon the
omission or alleged omission to state therein a material fact required to be
stated therein, or necessary to make the statements therein not misleading or
arise out of any violation by the Corporation of any rule or regulation
promulgated under the Securities Act applicable to the Corporation and relating
to action or inaction required of the Corporation in connection with any such
registration; and will reimburse each such Holder, such underwriter, or
controlling person for any legal or other expenses reasonably incurred by them
in connection with investigating or defending any such loss, claim, damage,
liability, or action, provided, however, that the Corporation shall not be
liable in any such case for any such loss, claim, damage, liability or action to
the extent that it arises out of or is based upon an untrue statement or alleged
untrue statement or omission or alleged omission made in connection with such
registration statement, preliminary prospectus, final prospectus, or amendments
or supplements thereto, in reliance upon and in conformity with written
information furnished expressly for use in connection with such registration by
any such Holder, underwriter or controlling person.

          10.2 To the extent permitted by law, each Holder requesting or joining
in a registration will indemnify and hold harmless the Corporation, each of its
directors, each of its

-9-



--------------------------------------------------------------------------------



 



officers who has signed the registration statement, each person, if any, who
controls the Corporation within the meaning of the Securities Act, and any
underwriter for the Corporation (within the meaning of the Securities Act)
against any losses, claims, damages or liabilities to which the Corporation or
any such director, officer, controlling person or underwriter may become
subject, under the Securities Act or otherwise, insofar as such losses, claims,
damages or liabilities (or actions in respect thereto) arise out of or are based
upon any untrue statement or alleged untrue statement of any material fact
contained in such registration statement, including any preliminary prospectus
or final prospectus contained therein or any amendments or supplements thereto,
or arise out of or are based upon the omission or alleged omission to state
therein a material fact required to be stated therein or necessary to make the
statements therein not misleading, in each case to the extent, but only to the
extent, that such untrue statement or alleged untrue statement or omission or
alleged omission was made in such registration statement, preliminary prospectus
or final prospectus, or amendments or supplements thereto, in reliance upon and
in conformity with written information furnished by such Holder expressly for
use in connection with such registration; and will reimburse the Corporation or
any such director, officer, controlling person or underwriter for any legal or
other expenses reasonably incurred by them in connection with investigating or
defending any such loss, claim, damage, liability or action; provided, however,
that no Holder shall have any liability under this Section 10.2 in excess of the
net proceeds actually received by such Holder in the relevant public offering.

          10.3 In case any action or proceeding (including any governmental
investigation) shall be instituted involving any person in respect of which
indemnity may be sought pursuant to Section 10.1 or 10.2, such person (an
“Indemnified Party”) shall promptly notify the person against whom such
indemnity may be sought (an “Indemnifying Party”) in writing and the
Indemnifying Party shall assume the defense thereof, including the employment of
counsel reasonably satisfactory to such Indemnified Party, and shall assume the
payment of all fees and expenses, provided that the failure of any Indemnified
Party to so notify an Indemnifying Party of any such action or proceeding shall
relieve the Indemnifying Party from any liability in respect of such action or
proceeding that it may have to an Indemnified Party hereunder under this
Section 10 to the extent that such failure shall be materially prejudicial to
the Indemnifying Party’s ability to defend such action, but the failure of any
Indemnified Party to so notify the Indemnifying party of such action or
proceeding will not relieve the Indemnifying Party of any liability that it may
have to the Indemnified Party otherwise than under this Section 10. In any such
action or proceeding, any Indemnified Party shall have the right to retain its
own counsel, but the fees and expenses of such counsel shall be at the expense
of such Indemnified Party unless (i) the Indemnifying Party and the Indemnified
Party shall have mutually agreed to the retention of such counsel, (ii) the
named parties to any such proceeding (including any impleaded parties) include
both the Indemnified Party and the Indemnifying Party and representation of both
parties by the same counsel would be inappropriate due to actual or potential
differing interests between them, or (iii) the Indemnified Party shall have
reasonably concluded that there may be one or more legal or equitable defenses
available to such Indemnified Party which are additional to or in conflict with
those available to the Indemnifying Party. It is understood that the
Indemnifying Party shall not, in connection with any proceeding or related
proceedings in the same jurisdiction, be liable for the reasonable fees and
expenses of

-10-



--------------------------------------------------------------------------------



 



more than one separate firm of attorneys (in addition to any local counsel) at
any time for all such Indemnified Parties, and that all such fees and expenses
shall be reimbursed as they are incurred. In the case of any such separate firm
for the Indemnified Parties, such firm shall be designated in writing by the
Indemnified Parties. The Indemnifying Party shall not be liable under this
Section 10 for any settlement of any loss, claim, damage, liability, action or
proceeding effected without its prior written consent (not to be unreasonably
withheld), but if settled with such consent (or such consent is unreasonably
withheld), or if there be a final judgment for the plaintiff, the Indemnifying
Party shall indemnify and hold harmless such Indemnified Parties from and
against any loss or liability (to the extent stated above) by reason of such
settlement or judgment. Notwithstanding the foregoing sentence, if at any time
an Indemnified Party shall have requested an Indemnifying Party to reimburse the
Indemnified Party for fees and expenses of counsel as contemplated by the third
sentence of this paragraph, the Indemnifying Party agrees that it shall be
liable for any settlement of any proceeding effected without its written consent
if (i) such settlement is entered into more than 45 business days after receipt
by such Indemnifying Party of the aforesaid request and (ii) such Indemnifying
Party shall not have reimbursed the Indemnified Party for such fees and expenses
in accordance with such request prior to the date of such settlement. No
Indemnifying Party shall, without the prior written consent of the Indemnified
Party, effect any settlement of any pending or threatened action or proceeding
in respect of which any Indemnified Party is or could have been a party and
indemnity could have been sought hereunder by such Indemnified Party, unless
such settlement includes an unconditional release of such Indemnified Party from
all liability arising out of such action or proceeding.

          10.4 If the indemnification provided for in this Section 10 is held by
a court of competent jurisdiction to be unavailable to an Indemnified Party or
insufficient with respect to any loss, claim, damage, liability or action
referred to herein, other than as a result of the operation of the provisos to
Section 10.1 or 10.2, then the Indemnifying Party, in lieu of indemnifying such
Indemnified Party hereunder, shall contribute to the amounts paid or payable by
such Indemnified Party as a result of such loss, claim, damage, liability or
action (i) as between the Corporation and the selling Holders on the one hand
and the underwriters of any registration of Registrable Securities in connection
with this Agreement, if any, on the other, in such proportion as is appropriate
to reflect the relative benefits received by the Corporation and the selling
Holders on the one hand and such underwriters on the other from the offering of
the securities, or if such allocation is not permitted by applicable law, in
such proportion as is appropriate to reflect not only the relative benefits but
also the relative fault of the Corporation and the selling Holders on the one
hand and of such underwriters on the other in connection with the statements or
omissions which resulted in such losses, claims, damages or liabilities, as well
as any other relevant equitable considerations, and (ii) as between the
Corporation on the one hand and each selling Holder on the other, in such
proportion as is appropriate to reflect the relative fault of the Corporation
and of each selling Holder in connection with such statements or omissions, as
well as any other relevant equitable considerations. The relative benefits
received by the Corporation and the selling Holders on the one hand and any
underwriters on the other shall be deemed to be in the same proportion as the
total proceeds from the offering (net of underwriting discounts and commissions
but before deducting expenses) received by the

-11-



--------------------------------------------------------------------------------



 



Corporation and the selling Holders bear to the total underwriting discounts and
commissions received by such underwriters, in each case as set forth in the
table on the cover page of the prospectus. The relative fault of the Corporation
and the selling Holders on the one hand and of any such underwriters on the
other shall be determined by reference to, among other things, whether the
untrue or alleged untrue statement of a material fact or the omission or alleged
omission to state a material fact relates to information supplied by the
Corporation and the selling Holders or by such underwriters and the parties’
relative intent, knowledge, access to information and opportunity to correct or
prevent such statement or omission. The relative fault of the Corporation on the
one hand and of each selling Holder on the other shall be determined by
reference to, among other things, whether the untrue or alleged untrue statement
of a material fact or the omission or alleged omission to state a material fact
relates to information supplied by such party, and the parties’ relative intent,
knowledge, access to information and opportunity to correct or prevent such
statement or omission.

          10.5 The Corporation and the selling Holders agree that it would not
be just and equitable if contribution pursuant to Section 10.4 and this
Section 10.5 were determined by pro rata allocation (even if any underwriters
were treated as one entity for such purpose) or by any other method of
allocation which does not take account of the equitable considerations referred
to in the immediately preceding paragraph. The amount paid or payable by an
Indemnified Party as a result of the losses, claims, damages or liabilities
referred to in the immediately preceding paragraph shall be deemed to include,
subject to the limitations set forth above, any legal or other expenses
reasonably incurred by such Indemnified Party in connection with investigating
or defending any such action or claim. Notwithstanding the provisions of
Section 10.4 and this Section 10.5, no underwriter shall be required to
contribute any amount in excess of the amount by which the total price at which
the securities underwritten by it and distributed to the public were offered to
the public exceeds the amount of any damages which such underwriter has
otherwise been required to pay by reason of such untrue or alleged untrue
statement or omission or alleged omission, and no Holder shall be required to
contribute any amount in excess of the amount by which the total price at which
the Registrable Securities of such Holder were offered to the public exceeds the
amount of any damages which such Holder has otherwise been required to pay by
reason of such untrue or alleged untrue statement or omission or alleged
omission. No person guilty of fraudulent misrepresentation (within the meaning
of Section 11(f) of the Securities Act) shall be entitled to contribution from
any person who was not guilty of such fraudulent misrepresentation. A Holder’s
obligations to contribute pursuant to Section 10.4 and this Section 10.5 are
several, and not joint, in the same proportion as the proceeds of the offering
received by such Holder bear to the total proceeds of the offering received by
all the Holders.

     11. Registrations on Forms S-3.

          11.1 If (i) the Corporation shall receive a written request
(specifying that it is being made pursuant to this Section 11.1) from the Holder
or Holders of more than ten percent (10%) of the then-outstanding Registrable
Securities that the Corporation file a registration statement on Form S-3 (or
any successor form to Form S-3 regardless of its designation) for a public
offering of shares of the Registrable Securities (which may, at such Holder’s
request, be

-12-



--------------------------------------------------------------------------------



 



shelf registrations pursuant to Rule 415 (or any successor provision)
promulgated under the Securities Act) the reasonably anticipated aggregate price
to the public of which would exceed $1,000,000, and (ii) the Corporation is a
registrant entitled to use Form S-3 to register such shares, then the
Corporation shall use its best efforts to cause such shares to be registered on
Form S-3 (or any successor form to Form S-3).

          11.2 Holders’ rights to registration under this Section 11 are in
addition to, and not in lieu of, their rights to registration under Sections 2
and 3 of this Agreement.

     12. Certain Limitations on Registration by Corporation. The Corporation
shall be entitled to include in any registration statement referred to in
Section 2 , for sale in accordance with the method of disposition specified by
the requesting Holders, shares of Common Stock to be sold by the Corporation for
its own account, except as and to the extent that, in the opinion the managing
underwriter (if such method of disposition shall be an underwritten public
offering), such inclusion would materially and adversely affect the marketing of
the Registrable Stock to be sold. Except for registration statements on Form
S-4, S-8 or any successor thereto, the Corporation will not file with the
Commission any other registration statement with respect to its Common Stock,
whether for its own account or that of other stockholders, from the date of
receipt of a notice from requesting Holders pursuant to Section 2 until the
completion of the period of distribution of the registration contemplated
thereby; provided, however, that in no event shall the Corporation be prohibited
from filing with the Commission a registration statement for any period greater
than one hundred twenty (120) days; provided, further, however, that the
Corporation shall have no obligation to effect a registration pursuant to
Section 2 during any of the periods of time described in the second paragraph of
Section 2.

     13. Reports Under Securities Exchange Act of 1934. With a view to making
available to the Holders the benefits of Rule 144 promulgated under the
Securities Act and any other rule or regulation of the SEC that may at any time
permit a Holder to sell securities of the Corporation to the public without
registration, the Corporation agrees that while it has a class of equity
securities registered under the Exchange Act, it will use its best efforts to:

          13.1 make and keep public information available, as those terms are
understood and defined in Rule 144, at all times subsequent to ninety (90) days
after the effective date of the first registration statement under the
Securities Act covering an underwritten public offering filed by the
Corporation;

          13.2 file with the SEC in a timely manner all reports and other
documents required of the Corporation under the Securities Act and the Exchange
Act; and

          13.3 furnish to any Holder forthwith upon request a written statement
by the Corporation that it has complied with the reporting requirements of
Rule 144 (at any time after ninety (90) days after the effective date of said
first registration statement filed by the Corporation), and the Exchange Act (at
any time after it has become subject to such reporting requirements), a copy of
the most recent annual or quarterly report of the Corporation, and such other
reports and documents so filed by the Corporation as may be reasonably requested
in

-13-



--------------------------------------------------------------------------------



 



availing any such holder to take advantage of any rule or regulation of the SEC
permitting the selling of any such securities without registration.

     14. Limitations in Connection with Future Grants of Registration Rights.
Without the prior written consent of the Holder or Holders of a majority of the
then outstanding Registrable Securities, the Corporation shall not grant rights
to cause the Corporation to register any of its securities to any person or
entity senior to the rights of the Holders hereunder.

     15. Transfer of Registration Rights. The registration rights of any Holder
(and of any permitted transferee of any Holder or its permitted transferees)
under this Agreement with respect to any shares of Registrable Securities may be
transferred to any transferee who acquires (otherwise than in a registered
public offering) Registrable Securities pursuant to, and is granted registration
rights under this Agreement in accordance with, the Stockholders Agreement
entered into among the parties on the date hereof; provided, however, that the
Corporation is given written notice by the Holder at the time of such transfer
stating the name and address of the transferee and identifying the securities
with respect to which the rights under this Agreement are being assigned and the
transferee executes a written instrument, in form and substance reasonably
satisfactory to the Corporation, agreeing to be bound by this Agreement.

     16. Termination of Registration Rights. The registration rights of any
Holder shall terminate at the time that all of the Registrable Securities held
by such Holder have been sold pursuant to Rule 144 or are eligible for sale
pursuant to Rule 144(k) promulgated under the Securities Act.

     17. Mergers, Etc. The Corporation shall not, directly or indirectly, enter
into any merger, consolidation or reorganization in which the Corporation shall
not be the surviving corporation unless the proposed surviving corporation
shall, prior to such merger, consolidation or reorganization, agree in writing
to assume the obligations of the Corporation under this Agreement, and for that
purpose references hereunder to “Registrable Securities” shall be deemed to be
references to the securities which the Holders would be entitled to receive in
exchange for Registrable Securities under any such merger, consolidation or
reorganization; provided, however, that the provisions of this Agreement shall
not apply in the event of any merger, consolidation or reorganization in which
the Corporation is not the surviving corporation if the Holders of Registrable
Securities are entitled to receive in exchange therefor (i) cash, or (ii)
securities of the acquiring corporation which may be immediately sold to the
public without any limitation as to amount and without registration under the
Securities Act.

     18. Stand-Off Agreement. Each Holder, if requested by the Corporation and
the managing underwriter of an offering by the Corporation of Common Stock or
other securities of the Corporation pursuant to a registration statement under
the Securities Act, shall agree not to sell publicly or otherwise transfer or
dispose of any Registrable Securities or other securities of the Corporation
held by such Holder for a specified period of time (not to exceed 180 days)
following the effective date of such registration statement. The covenant
contained in this

-14-



--------------------------------------------------------------------------------



 



Section 18 is in addition to any market stand-off covenant contained in any
other agreement between the Corporation and any Holder.

     19. Notices. All notices, requests, consents and other communications
hereunder to a party shall be deemed to be sufficiently given if contained in a
written instrument delivered in person, sent via a reputable nationwide
overnight courier services guaranteeing next business day delivery, or duly sent
by first class registered or certified mail, postage prepaid, addressed in each
case to such party at the address set forth below, the then-current address of a
Holder specified in the stock records of the Corporation or such other address
as may hereafter be designated in writing by such party to all other parties:

     
(a)
  if to the Corporation, to:
 
   

  Triad Pharmaceuticals, Inc

  71 Warwick Road

  Melrose, MA 02176

  Attention: President
 
   

  with a copy to:
 
   

  Peter M. Rosenblum, Esq.

  Foley Hoag llp

  Seaport World Trade Center West

  155 Seaport Blvd.

  Boston, MA 02210
 
   
(b)
  if to Kos, to:
 
   

  Kos Pharmaceuticals, Inc

  Cedar Brook Corporate Center

  No. 1 Cedar Brook Drive

  Cranbury, NJ 08512

  Attention: President and Chief Executive Officer

-15-



--------------------------------------------------------------------------------



 



     

  with a copy to:
 
   

  Kos Pharmaceuticals, Inc

  Cedar Brook Corporate Center

  No. 1 Cedar Brook Drive

  Cranbury, NJ 08512

  Attention: Andrew I. Koven,

  Executive Vice President, General Counsel

  and Corporate Secretary
 
   

  and
 
   

  James Lurie, Esquire

  Holland & Knight, LLP

  195 Broadway, 24th Floor

  New York, NY 10007
 
   
(c)
  if to Oikos, to:
 
   

  2004 Oikos Investment Partners, LP

  c/o Oikos Ventures, LLC

  Attn: Steven Aronoff

  499 Park Avenue

  New York, NY 10022
 
   

  with a copy to:
 
   

  Steven K. Aronoff, Esq.

  c/o Steven K. Aronoff PC

  499 Park Avenue

  New York, NY 10022
 
   
(d)
  if to Tufts, to:
 
   

  Margaret Newell

  Vice Provost

  Tufts University

  136 Harrison Avenue

  Boston, MA 02111
 
   

  with a copy to:
 
   

  Office of University Counsel

  Tufts University

  Ballou Hall

-16-



--------------------------------------------------------------------------------



 



     

  Medford, MA 02155

  Attn: Senior Counsel
 
   
(e)
  if to Bachovchin, to:
 
   

  William Bachovchin

  71 Warwick Road

  Melrose, MA 02176
 
   

  with a copy to:
 
   

  Peter M. Rosenblum, Esq.

  Foley Hoag llp

  Seaport World Trade Center West

  155 Seaport Blvd.

  Boston, MA 02210
 
   
(f)
  if to Stone Life Sciences Holdings, Ltd, to:
 
   

  Stone Life Sciences Holdings, Ltd.

  3600 Torrey Pines Boulevard

  Sarasota, FL 34238
 
   

  with a copy to:
 
   

  Roten Law Firm Chartered

  Attn: Rex Roten, Esq.

  411 Clevand Street

  Box 242

  Clearwater, FL 33755
 
   
(g)
  if to Kiritsy, to:
 
   

  Christopher P. Kiritsy

  2217 Columbus Boulevard

  Coral Gables, FL 33134
 
   

  with a copy to:
 
   

  Kim A. Hines, Esq.

  Steel Hector & Davis LLP

  1900 Phillips Point West

  777 South Flagler Drive

  West Palm Beach, Florida 33401-6198

-17-



--------------------------------------------------------------------------------



 



     20. Miscellaneous.

          20.1 Entire Agreement; Effect on Prior Documents. The Agreement
contains the entire agreement of the parties concerning the subject matter
hereof, and supersedes all prior negotiations, commitments, agreements and
understandings, written or oral, between or among them concerning such subject
matter.

          20.2 Amendments; Waivers. This Agreement may be amended, and
compliance with any provision of this Agreement may be omitted or waived, only
by the written agreement of the Corporation and the Holders of at least a
majority in voting power of the then-outstanding Registrable Securities and, if
and to the extent that its rights are materially and adversely affected, Tufts.
Notwithstanding the foregoing, this Agreement may not be amended or terminated
and the observance of any term hereunder may not be waived with respect to any
Holder without the written consent of such Holder unless such amendment,
termination or waiver applies to all Holders in the same fashion. A waiver or
omission on one occasion shall not constitute a waiver or omission on any
further occasion.

          20.3 Governing Law Consent to Jurisdiction and Venue; Waiver of Jury
Trial. This Agreement shall be governed by, and construed and enforced in
accordance with, the substantive laws of The Commonwealth of Massachusetts
without regard to its principles of conflicts of laws. Any litigation arising
from or relating to this Agreement shall be filed and prosecuted in any court of
competent subject matter jurisdiction located in the state of New York. The
parties stipulate to the jurisdiction, convenience and efficiency of proceeding
in such courts and hereby waive and covenant not to assert any objections to
proceeding in such courts based on any grounds other than a lack of subject
matter jurisdiction.

          20.4 Severability. Any provision of this Agreement that is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

          20.5 Certain Matters of Construction. A reference to a Section shall
mean a Section in this Agreement unless otherwise expressly stated. The titles
and headings herein are for reference purposes only and shall not in any manner
limit the construction of this Agreement which shall be considered as a whole.
The words “include,” “includes” and “including” when used herein shall be deemed
in each case to be followed by the words “without limitation.” Whenever the
context may require, any pronouns used herein shall include the corresponding
masculine, feminine or neuter forms, and the singular form of names and pronouns
shall include the plural and vice-versa.

          20.6 Counterparts. This Agreement may be executed in any number of
counterparts (including, in the case of the Purchasers, Purchaser Signature
Pages (as defined in

-18-



--------------------------------------------------------------------------------



 



the Series F Purchase Agreement)), each such counterpart shall be deemed to be
an original instrument, and all such counterparts shall together constitute but
one agreement.

[Remainder of page intentionally left blank.]

-19-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Registration Rights
Agreement as a contract under seal as of the date first above written.

            TRIAD PHARMACEUTICALS, INC.
      By:   /s/William Bachovchin         William Bachovchin        President   
 

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Registration Rights
Agreement as a contract under seal as of the date first above written.

     
 
  /s/ William Bachovchin

 

--------------------------------------------------------------------------------


  William Bachovchin, in his personal capacity

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Registration Rights
Agreement as a contract under seal as of the date first above written.

              TUFTS UNIVERSITY
 
       

  By:   /s/Steven S. Manos

     

--------------------------------------------------------------------------------


  Name:   Steven S. Manos

     

--------------------------------------------------------------------------------


  Title:   Executive Vice President

     

--------------------------------------------------------------------------------

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Registration Rights
Agreement as a contract under seal as of the date first above written.

              KOS PHARMACEUTICALS, INC.
 
       

  By:   /s/Adrian Adams

     

--------------------------------------------------------------------------------


  Name:   Adrian Adams

     

--------------------------------------------------------------------------------


      Title: President & CEO

     

--------------------------------------------------------------------------------

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Registration Rights
Agreement as a contract under seal as of the date first above written.

              STONE LIFE SCIENCES HOLDINGS, LTD.
 
       

  By:   /s/Gerd Petrik

     

--------------------------------------------------------------------------------


  Name:   Gerd Petrik

     

--------------------------------------------------------------------------------


      Title: President of Stone Management, Inc.

     

--------------------------------------------------------------------------------


      General Partner

     

--------------------------------------------------------------------------------

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Registration Rights
Agreement as a contract under seal as of the date first above written.

     
 
  /s/Christopher Kiritsy

 

--------------------------------------------------------------------------------


  Christopher Kiritsy

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Registration Rights
Agreement as a contract under seal as of the date first above written.

              2004 OIKOS INVESTMENT PARTNERS, LP
 
       

  By:   /s/Steven K. Aronoff

     

--------------------------------------------------------------------------------


  Name:   Steven K. Aronoff

     

--------------------------------------------------------------------------------


  Title:   Manager of 500 East General

     

--------------------------------------------------------------------------------


      Partners LLC General Partner

     

--------------------------------------------------------------------------------

 